Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                        No. 04-13-00733-CV

                                         Joseph P. SMITH,
                                             Appellant

                                                   v.
                                                Lori E.
                                           Lori E. SMITH,
                                              Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-09439
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 18, 2013

DISMISSED

           The clerk’s record was due on October 17, 2013, and has not been filed. The trial court

clerk filed a notification of late record stating that appellant had failed to pay or make arrangements

to pay the clerk’s fee for preparing the clerk’s record, and appellant is not entitled to appeal without

paying the fee. On November 19, 2013, this court ordered appellant to show cause in writing by

December 2, 2013, why this appeal should not be dismissed for want of prosecution. Appellant
                                                                                04-13-00733-CV


did not respond. Accordingly, the appeal is dismissed for want of prosecution. See TEX. R. APP.

P. 37.3(b). Costs of the appeal are taxed against appellant.


                                                      PER CURIAM




                                                -2-